19-23649-rdd       Doc 770        Filed 01/22/20      Entered 01/22/20 18:45:53               Main Document
                                                     Pg 1 of 8


DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Benjamin S. Kaminetzky
Timothy Graulich
Eli J. Vonnegut
Christopher S. Robertson

Counsel to the Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                          Chapter 11

PURDUE PHARMA L.P., et al.,                                     Case No. 19-23649 (RDD)

                 Debtors. 1                                     (Jointly Administered)


                   AGENDA FOR JANUARY 24, 2020 OMNIBUS HEARING

Time and Date of Hearing:          January 24, 2020 at 10:00 a.m. (prevailing Eastern Time)
Location of Hearing:               The Honorable Judge Robert D. Drain
                                   United States Bankruptcy Court for the Southern District of New York
                                   300 Quarropas Street
                                   White Plains, New York 10601
Copies of Motions:                 A copy of each pleading can be viewed on the Court’s website at
                                   http://www.nysb.uscourts.gov and the website of the Debtors’
                                   notice and claims agent, Prime Clerk LLC at
                                   https://restructuring.primeclerk.com/purduepharma.


1
  The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034),
Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven
Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140),
Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc.
(7805), Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584),
Rhodes Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser
Boulevard, Stamford, CT 06901.
19-23649-rdd    Doc 770     Filed 01/22/20    Entered 01/22/20 18:45:53       Main Document
                                             Pg 2 of 8


  I.   UNCONTESTED MATTER:

       1.      Exclusivity Extension Motion. Motion of Debtors for Entry of an Order
               Extending the Exclusive Periods within which to File a Chapter 11 Plan and
               Solicit Acceptances Thereof [ECF No. 734]

                     Objection Deadline: January 21, 2020 at 4:00 p.m. (prevailing Eastern
                     Time).

                     Responses Received: None.

                     Related Documents: None.

                     Status: This matter is going forward on an uncontested basis.

 II.   CONTESTED MATTERS:

       2.      Wages Motion. Motion of Debtors for Entry of an Order Authorizing (I) Debtors
               to (A) Pay Prepetition Wages, Salaries, Employee Benefits and Other
               Compensation and (B) Maintain Employee Benefits Programs and Pay Related
               Administrative Obligations, (II) Employees and Retirees to Proceed with
               Outstanding Workers’ Compensation Claims and (III) Financial Institutions to
               Honor and Process Related Checks and Transfers [ECF No. 6]

                     Objection Deadline: October 3, 2019 at 4:00 p.m. (prevailing Eastern
                     Time) (for all parties other than the Official Committee of Unsecured
                     Creditors and the Ad Hoc Committee).

                     Responses Received:

                          A. Objection of the United States Trustee to Motion of Debtors for
                             Entry of Order Authorizing (I) Debtors to (A) Pay Pre-Petition
                             Wages, Salaries, Employee Benefits and Other Compensation and
                             (B) Maintain Employee Benefit Programs and Pay Related
                             Administrative Obligations, (II) Employees and Retirees to
                             Proceed with Outstanding Workers’ Compensation Claims and
                             (III) Financial Institutions to Honor and Process Related Checks
                             and Transfers [ECF No. 134]

                          B. Nevada Counties And Municipalities’ Joinder to the Objection of
                             the United States Trustee to Motion of Debtors for Entry of Order
                             Authorizing (I) Debtors to (A) Pay Pre-Petition Wages, Salaries,
                             Employee Benefits and Other Compensation and (B) Maintain
                             Employee Benefit Programs and Pay Related Administrative
                             Obligations, (II) Employees and Retirees to Proceed with
                             Outstanding Workers’ Compensation Claims and (III) Financial

                                               2
19-23649-rdd   Doc 770     Filed 01/22/20    Entered 01/22/20 18:45:53      Main Document
                                            Pg 3 of 8


                            Institutions to Honor and Process Related Checks and Transfers
                            [ECF No. 190]

                         C. The Commonwealth of Pennsylvania’s Joinder to the Objection of
                            the United States Trustee to Motion of Debtors for Entry of Order
                            Authorizing (I) Debtors to (A) Pay Pre-Petition Wages, Salaries,
                            Employee Benefits and Other Compensation and (B) Maintain
                            Employee Benefit Programs and Pay Related Administrative
                            Obligations, (II) Employees and Retirees to Proceed with
                            Outstanding Workers’ Compensation Claims and (III) Financial
                            Institutions to Honor and Process Related Checks and Transfers
                            [ECF No. 196]

                         D. Joinder/Objection by the Ad Hoc Group of Non-Consenting States
                            to Motion of Debtors for Entry of Order Authorizing (I) Debtors to
                            (A) Pay Pre-Petition Wages, Salaries, Employee Benefits and
                            Other Compensation and (B) Maintain Employee Benefits
                            Programs and Pay Related Administrative Obligations, (II)
                            Employees and Retirees to Proceed with Outstanding Workers’
                            Compensation Claims And (III) Financial Institutions to Honor and
                            Process Related Checks And Transfers [ECF No. 197]

                         E. Joinder of the State of Arizona to the Objection of the United
                            States Trustee to Motion of Debtors for Entry of Order Authorizing
                            (I) Debtors to (A) Pay Pre-Petition Wages, Salaries, Employee
                            Benefits and Other Compensation and (B) Maintain Employee
                            Benefit Programs and Pay Related Administrative Obligations, (II)
                            Employees and Retirees to Proceed with Outstanding Workers’
                            Compensation Claims and (III) Financial Institutions to Honor and
                            Process Related Checks and Transfers [ECF No. 201]

                         F. Letter of Linda A. Lacewell, Superintendent of New York State
                            Department of Financial Services Re: Requested Payments to
                            Purdue Pharma Employees [ECF No. 99]

                         G. Letter of Dan Colucci Regarding Severance for Former Purdue
                            Pharma L.P. Employees [ECF No. 103]

                         H. Letter of John Taormina Regarding             Former    Employee
                            Unemployment Benefits [ECF No. 327]

                         I. Statement of the Ad Hoc Group of Non-Consenting States
                            Maintaining Its Objection to Purdue’s Wage Motion Insofar as It
                            Relates to Purdue CEO Craig Landau [ECF No. 557]

                         J. State of Maryland’s Additional Statement With Respect to the
                            Payment of Bonuses Under Debtors’ Wage Motion to Any

                                              3
19-23649-rdd   Doc 770     Filed 01/22/20    Entered 01/22/20 18:45:53      Main Document
                                            Pg 4 of 8


                            Recipient Who Participated in Debtors’ Unlawful Conduct [ECF
                            No. 559]

                         K. The Ad Hoc Group of Non-Consenting States’ Continuing
                            Objection to Purdue’s Wage Motion as it Relates to Purdue CEO
                            Craig Landau and Response to the Debtors’ Second Supplemental
                            Reply [ECF No. 768]

                         L. The Debtors have received informal responses from American
                            Express National Bank, American Express Travel Related Services
                            Company, Inc. and their affiliates, the Official Committee of
                            Unsecured Creditors and the Ad Hoc Committee.

                   Reply:

                         A. Debtors’ Omnibus Reply in Support of Motion For Order
                            Authorizing (I) Debtors to (A) Pay Pre-Petition Wages, Salaries,
                            Employee Benefits and Other Compensation and (B) Maintain
                            Employee Benefit Programs and Pay Related Administrative
                            Obligations, (II) Employee and Retirees to Proceed with
                            Outstanding Workers’ Compensation Claims and (III) Financial
                            Institutions to Honor and Process Related Checks and Transfers
                            [ECF No. 235]

                         B. Debtors’ Supplemental Omnibus Reply in Support of Motion of
                            Debtors for Entry of an Order Authorizing (I) Debtors to (A) Pay
                            Pre-Petition Wages, Salaries, Employee Benefits and Other
                            Compensation and (B) Maintain Employee Benefits Programs and
                            Pay Related Administrative Obligations, (II) Employees and
                            Retirees to Proceed with Outstanding Workers' Compensation
                            Claims and (III) Financial Institutions to Honor and Process
                            Related Checks and Transfers [ECF No. 556]

                         C. Debtors’ Second Supplemental Omnibus Reply in Support of
                            Motion of Debtors for Entry of an Order Authorizing (I) Debtors to
                            (A) Pay Pre-Petition Wages, Salaries, Employee Benefits and other
                            Compensation and (B) Maintain Employee Benefits Programs and
                            Pay Related Administrative Obligations, (II) Employees and
                            Retirees to Proceed with Outstanding Workers’ Compensation
                            Claims and (III) Financial Institutions to Honor and Process
                            Related Checks and Transfers [ECF No. 758]

                   Related Documents:

                         A. Interim Order Authorizing (I) Debtors to (A) Pay Prepetition
                            Wages, Salaries, Employee Benefits and Other Compensation and
                            (B) Maintain Employee Benefits Programs and Pay Related

                                              4
19-23649-rdd   Doc 770     Filed 01/22/20    Entered 01/22/20 18:45:53      Main Document
                                            Pg 5 of 8


                            Administrative Obligations, (II) Employees and Retirees to
                            Proceed with Outstanding Workers’ Compensation Claims and
                            (III) Financial Institutions to Honor and Process Related Checks
                            and Transfers [ECF No. 62]

                         B. Supplemental Declaration of Jon Lowne in Support of Motion For
                            Order Authorizing (I) Debtors to (A) Pay Pre-Petition Wages,
                            Salaries, Employee Benefits and Other Compensation and (B)
                            Maintain Employee Benefit Programs and Pay Related
                            Administrative Obligations, (II) Employee and Retirees to Proceed
                            with Outstanding Workers’ Compensation Claims and (III)
                            Financial Institutions to Honor and Process Related Checks and
                            Transfers [ECF No. 236]

                         C. Notice of Filing of Revised Proposed Final Order Authorizing (I)
                            Debtors to (A) Pay Prepetition Wages, Salaries, Employee Benefits
                            and Other Compensation and (B) Maintain Employee Benefits
                            Programs and Pay Related Administrative Obligations, (II)
                            Employees and Retirees to Proceed with Outstanding Workers’
                            Compensation Claims and (III) Financial Institutions to Honor and
                            Process Related Checks and Transfers [ECF No. 256]

                         D. Final Order Authorizing (1) Debtors to (A) Pay Prepetition Wages,
                            Salaries, Employee Benefits and Other Compensation and (B)
                            Maintain Employee Benefits Programs and Pay Related
                            Administrative Obligations, (II) Employees and Retirees to
                            Proceed with Outstanding Workers' Compensation Claims and;
                            (III) Financial Institutions to Honor and Process Related Checks
                            and Transfers [ECF No. 309]

                         E. Notice of Adjournment of Certain Matters Scheduled for
                            November 6, 2019 at 10:00 a.m. [ECF No. 344]

                         F. Notice of Adjournment of Certain Matters Scheduled for
                            November 19, 2019 at 2:00 p.m. [ECF No. 478]

                         G. Second Supplemental Declaration of Jon Lowne in Support of
                            Motion For Order Authorizing (I) Debtors to (A) Pay Pre-Petition
                            Wages, Salaries, Employee Benefits and Other Compensation and
                            (B) Maintain Employee Benefit Programs and Pay Related
                            Administrative Obligations, (II) Employee and Retirees to Proceed
                            with Outstanding Workers’ Compensation Claims and (III)
                            Financial Institutions to Honor and Process Related Checks and
                            Transfers [ECF No. 544]

                         H. Declaration of Josephine Gartrell in Support of Debtors’ Key
                            Employee Plans [ECF No. 555]
                                              5
19-23649-rdd    Doc 770     Filed 01/22/20    Entered 01/22/20 18:45:53       Main Document
                                             Pg 6 of 8


                          I. Supplemental Final Order Authorizing (1) Debtors to (A) Pay
                             Prepetition Wages, Salaries, Employee Benefits and Other
                             Compensation and (B) Maintain Employee Benefits Programs and
                             Pay Related Administrative Obligations, (II) Employees and
                             Retirees to Proceed with Outstanding Workers’ Compensation
                             Claims and; (III) Financial Institutions to Honor and Process
                             Related Checks and Transfers [ECF No. 629]

                     Status: This matter is going forward on a contested basis.

      3.       Claims Bar Date Motion. Debtors Motion for Entry of an Order (I) Establishing
               Deadlines for Filing of Proofs of Claim and Procedures Related Thereto, (II)
               Approving Proof of Claim Forms, and (III) Approving the Form and Manner of
               Notice Thereof [ECF No. 717]

                     Objection Deadline: January 17, 2020 at 4:00 p.m. (prevailing Eastern
                     Time) (for all parties other than the Official Committee of Unsecured
                     Creditors, the Ad Hoc Committee, the Ad Hoc Group of Non-Consenting
                     States, the Multi-States Governmental Entities Group, the Ad Hoc Group
                     of Hospitals and the United States Department of Justice with respect to
                     whom the Objection Deadline was extended to January 21, 2020 at various
                     times on or before 6:00 p.m. (prevailing Eastern Time))

                     Responses Received:

                          A. Objection to Motion Limited Objection and/or Conditional
                             Consent with Reservation of Rights of the NAS Children Ad Hoc
                             Committee to Motion of Debtors for Entry of Order (i)
                             Establishing Deadlines for Filing Proofs of Claim and Procedures
                             Relating Thereto, (ii) Approving Proof of Claim Forms and (iii)
                             Approving the Form and Manner Thereof [ECF No. 754]
                          B. Statement and Reservation of Rights of the Official Committee of
                             Unsecured Creditors in Respect of the Debtors’ Motion for Entry
                             of an Order (I) Establishing Deadlines for Filing of Proofs of
                             Claim and Procedures Related Thereto, (II) Approving Proof of
                             Claim Forms, and (III) Approving the Form and Manner of
                             Notice Thereof [ECF No. 763]
                          C. The Debtors have received informal responses from the Ad Hoc
                             Committee, the Ad Hoc Group of Non-Consenting States, the
                             Multi-States Governmental Entities Group, the Ad Hoc Group of
                             Hospitals, and the United States Department of Justice.
                     Related Documents:

                          A. Debtors’ Memorandum of Law in Support of Motion for Entry of
                             an Order (I) Establishing Deadlines for Filing Proofs of Claim and
                             Procedures Relating Thereto, (II) Approving the Proof of Claim
                                              6
19-23649-rdd    Doc 770    Filed 01/22/20    Entered 01/22/20 18:45:53        Main Document
                                            Pg 7 of 8


                             Forms, and (III) Approving the Form and Manner of Notice
                             Thereof [ECF No. 718]
                          B. Declaration Pursuant to 28 U.S.C. § 1746 of Jeanne C. Finnegan
                             [ECF No. 719]
                     Status: This matter is going forward on a contested basis.

      4.       TIG Specialty Insurance Stay Relief Motion.        Motion for Relief from the
               Automatic Stay [ECF No. 712]

                     Objection Deadline: January 17, 2020 at 4:00 p.m. (prevailing Eastern
                     Time).

                     Responses Received:

                          A. Debtors’ Objection to TIG’s Motion for Relief from the
                             Automatic Stay [ECF No. 753]
                          B. Objection of the Official Committee of Unsecured Creditors to
                             the Motion of Ironshore Specialty Insurance Company for Relief
                             from Automatic Stay and Joinder to the Debtor’s Objection to
                             Such Motion [ECF No. 756]
                          C. Ad Hoc Committees Statement in Support of Debtors Objection
                             to TIGs Motion for Relief From the Automatic Stay [ECF No.
                             757]
                     Reply: Consolidated Reply in Support of Ironshore Specialty Insurance
                            Company, Formerly Known as TIG Specialty Insurance Company’s
                            Motion for Relief from the Automatic Stay [ECF No. 765]


                     Related Documents:

                          A. Memorandum of Law in Support of Motion for Relief from the
                             Automatic Stay [ECF No. 712-1]
                          B. Declaration of George Calhoun in Support of Motion for Relief
                             from Automatic Stay [ECF No. 712-2]

                          C. Declaration of Benjamin S. Kaminetzky in Support of Debtors’
                             Objection to TIG’s Motion for Relief from the Automatic Stay
                             [ECF No. 755]

                     Status: This matter is going forward on a contested basis.




                                              7
19-23649-rdd   Doc 770   Filed 01/22/20    Entered 01/22/20 18:45:53   Main Document
                                          Pg 8 of 8


Dated:   January 22, 2020
         New York, New York


                                          DAVIS POLK & WARDWELL LLP

                                          By: /s/ Eli J. Vonnegut


                                          450 Lexington Avenue
                                          New York, New York 10017
                                          Telephone: (212) 450-4000
                                          Facsimile: (212) 701-5800
                                          Marshall S. Huebner
                                          Benjamin S. Kaminetzky
                                          Timothy Graulich
                                          Eli J. Vonnegut
                                          Christopher S. Robertson

                                          Counsel to the Debtors
                                          and Debtors in Possession




                                            8
